       Case 2:20-cv-00258-KJM-CKD Document 6-2 Filed 02/05/20 Page 1 of 38


1    SUSANA ALCALA WOOD,City Attorney(SBN 156366)
     SEAN D,RICHMOND,Senior Deputy City Attorney(SBN 210138)
2    CITY OF SACRAMENTO
     9151 Street, Room 4010
3    Sacramento, CA 95814-2608
     Telephone: (916) 808-5346
4    Facsimile: (916)808-7455

5    Attorneys for the Defendants CITY OF SACRAMENTO and SACRAMENTO POLICE
     DEPARTMENT
6

7

8
                                UNITED STATES DISTRICT COURT
9
                              EASTERN DISTRICT OF CALIFORNIA
10

11
      PATRICK MAHONEY;CAROLINE                             Case No.: 2:20-cv-00258-KJM-CKD
12    KENNEDY;SURACHA XIONG; and
                                                           DECLARATION OF JENNIFER
      BRANDON ALLEN, SR., on behalf of                     JOHNSON IN SUPPORT OF
13
      themselves and a class of similarly situated         DEFENDANTS OPPOSITION TO
14    persons.                                             PLAINTIFFS APPLICATION FOR
                                                           TRO
15                    Plaintiffs,
                                                           Date:          TBD
16                                                         Time:          TBD
          vs.
                                                           Location:      Robert T. Matsui US
17                                                                        Courthouse
      CITY OF SACRAMENTO;                                                 5011 Street
18    SACRAMENTO POLICE DEPARTMENT;                                       Sacramento, CA 95814
      and DOES 1 to 50,                                    Courtroom:     TBD
19                                                         Judge:         TBD

                      Defendants.
20

21

22   I Jennifer Johnson, declare as follows:

23        1.     I am a supervising engineer with the City of Sacramento's Public Works
24   Department. I have been with the City ofSacramento for just under 5 years. In my capacity as
25   supervising engineer, I oversee the process for issuing encroachment permits and revocable
26   permits for the placement of facilities in the public right of way. The encroachment permit
27   application is reviewed for technical design and compliance with city standards and codes as
28   well as for traffic control during construction. It is the permit issued to allow construction in
                                                     1

         DECLARATION OF JENNIFER JOHNSON IN SUPPORT OF DEFENDANTS OPPOSITION TO
                                    PLAINTIFFS APPLICATION FOR TRO
     890192
Case 2:20-cv-00258-KJM-CKD Document 6-2 Filed 02/05/20 Page 2 of 38
Case 2:20-cv-00258-KJM-CKD Document 6-2 Filed 02/05/20 Page 3 of 38
Case 2:20-cv-00258-KJM-CKD Document 6-2 Filed 02/05/20 Page 4 of 38
Case 2:20-cv-00258-KJM-CKD Document 6-2 Filed 02/05/20 Page 5 of 38
Case 2:20-cv-00258-KJM-CKD Document 6-2 Filed 02/05/20 Page 6 of 38
Case 2:20-cv-00258-KJM-CKD Document 6-2 Filed 02/05/20 Page 7 of 38
Case 2:20-cv-00258-KJM-CKD Document 6-2 Filed 02/05/20 Page 8 of 38
Case 2:20-cv-00258-KJM-CKD Document 6-2 Filed 02/05/20 Page 9 of 38
Case 2:20-cv-00258-KJM-CKD Document 6-2 Filed 02/05/20 Page 10 of 38
Case 2:20-cv-00258-KJM-CKD Document 6-2 Filed 02/05/20 Page 11 of 38
Case 2:20-cv-00258-KJM-CKD Document 6-2 Filed 02/05/20 Page 12 of 38
Case 2:20-cv-00258-KJM-CKD Document 6-2 Filed 02/05/20 Page 13 of 38
Case 2:20-cv-00258-KJM-CKD Document 6-2 Filed 02/05/20 Page 14 of 38
Case 2:20-cv-00258-KJM-CKD Document 6-2 Filed 02/05/20 Page 15 of 38
Case 2:20-cv-00258-KJM-CKD Document 6-2 Filed 02/05/20 Page 16 of 38
Case 2:20-cv-00258-KJM-CKD Document 6-2 Filed 02/05/20 Page 17 of 38
Case 2:20-cv-00258-KJM-CKD Document 6-2 Filed 02/05/20 Page 18 of 38
Case 2:20-cv-00258-KJM-CKD Document 6-2 Filed 02/05/20 Page 19 of 38
Case 2:20-cv-00258-KJM-CKD Document 6-2 Filed 02/05/20 Page 20 of 38
Case 2:20-cv-00258-KJM-CKD Document 6-2 Filed 02/05/20 Page 21 of 38
Case 2:20-cv-00258-KJM-CKD Document 6-2 Filed 02/05/20 Page 22 of 38
Case 2:20-cv-00258-KJM-CKD Document 6-2 Filed 02/05/20 Page 23 of 38
Case 2:20-cv-00258-KJM-CKD Document 6-2 Filed 02/05/20 Page 24 of 38
Case 2:20-cv-00258-KJM-CKD Document 6-2 Filed 02/05/20 Page 25 of 38
Case 2:20-cv-00258-KJM-CKD Document 6-2 Filed 02/05/20 Page 26 of 38
Case 2:20-cv-00258-KJM-CKD Document 6-2 Filed 02/05/20 Page 27 of 38
Case 2:20-cv-00258-KJM-CKD Document 6-2 Filed 02/05/20 Page 28 of 38
Case 2:20-cv-00258-KJM-CKD Document 6-2 Filed 02/05/20 Page 29 of 38
Case 2:20-cv-00258-KJM-CKD Document 6-2 Filed 02/05/20 Page 30 of 38
Case 2:20-cv-00258-KJM-CKD Document 6-2 Filed 02/05/20 Page 31 of 38
Case 2:20-cv-00258-KJM-CKD Document 6-2 Filed 02/05/20 Page 32 of 38
Case 2:20-cv-00258-KJM-CKD Document 6-2 Filed 02/05/20 Page 33 of 38
Case 2:20-cv-00258-KJM-CKD Document 6-2 Filed 02/05/20 Page 34 of 38
Case 2:20-cv-00258-KJM-CKD Document 6-2 Filed 02/05/20 Page 35 of 38
Case 2:20-cv-00258-KJM-CKD Document 6-2 Filed 02/05/20 Page 36 of 38
Case 2:20-cv-00258-KJM-CKD Document 6-2 Filed 02/05/20 Page 37 of 38
Case 2:20-cv-00258-KJM-CKD Document 6-2 Filed 02/05/20 Page 38 of 38
